PER CURIAM.
The Motions of Appellant under Title 28 U.S.C.A. § 2255 and Rule 35, F.R. Crim.P., 18 U.S.C.A., to vacate judgment or correct erroneous sentences were denied by the sentencing Court, and the appeals therefrom have been, on motion of Appellant, consolidated here for decision.
It being clear as to which sentence was to be first served, and that the other was to be served consecutively to it, the judgments appealed from are affirmed. Hiatt v. Ellis, 5 Cir. 1951, 192 F.2d 119; and Fulton v. United States, 5 Cir. 1957, 250 F.2d 281.